Name: 93/120/EEC: Commission Decision of 23 December 1992 on the regionalization plan submitted by France under Regulation (EEC) No 1765/92 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  farming systems;  economic policy
 Date Published: 1993-02-26

 Avis juridique important|31993D012093/120/EEC: Commission Decision of 23 December 1992 on the regionalization plan submitted by France under Regulation (EEC) No 1765/92 (Only the French text is authentic) Official Journal L 048 , 26/02/1993 P. 0062 - 0062COMMISSION DECISION of 23 December 1992 on the regionalization plan submitted by France under Regulation (EEC) No 1765/92 (Only the French text is authentic)(93/120/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), and in particular Article 16 thereof, Whereas on 3 August 1992 France forwarded a 'framework' regionalization plan to the Commission pursuant to Article 3 (3) of Regulation (EEC) No 1765/92; Whereas an examination of the abovementioned plan shows that oilseeds are treated separately from other arable crops as a result of a specific regionalization approach carrying over the previous system; Whereas cereals yields are calculated by means of a special equalization formula differing from that for determining compensatory payments; Whereas, however, treating oilseeds in the same way as other arable crops could lead to difficulties for oilseeds when applied too inflexibly; whereas the unmodulated application of the criteria laid down for calculating the cereal yields in Regulation (EEC) No 1765/92 is likely to cause considerable difficulties as regards the income of producers in French regions with lower yields; whereas provision should therefore be made for a transitional period to facilitate the switchover from the system previously applicable to oilseeds to that provided for in Regulation (EEC) No 1765/92 and to permit the necessary adjustments in regions with lower yields; Whereas the other aspects of the plan call for no special remarks at this stage; Whereas the joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS DECISION: Article 1 1. As a temporary measure, for the 1993/94 and 1994/95 marketing years France may apply the following points of the 'framework' regionalization plan which it submitted on 3 August 1992: (a) different cereal yields for calculating the compensatory aids for oilseeds and cereals; (b) the special equalization formula for calculating yields. 2. For the 1995/96 marketing year, before 30 April 1993 the French Republic shall submit a plan revising the points set out in paragraph 1 in accordance with Article 3 of Regulation (EEC) No 1765/92. Article 2 The Community shall not be liable financially should expenditure exceed that arising from the application of this Decision. Article 3 This Decision shall be addressed to the French Republic. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12.